Citation Nr: 1620652	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  07-39 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss, to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to August 1975.  The Veteran also had subsequent Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

An October 2014 Board decision denied the Veteran's claim for entitlement to a compensable rating for bilateral hearing loss.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2015 Memorandum Decision, the October 2014 Board decision was vacated and the appeal was remanded to the Board for action consistent with the terms of the Court's decision.  

The October 2014 Board decision also remanded the Veteran's claims for entitlement to service connection for residuals of prostate cancer, erectile dysfunction, and an acquired psychiatric disorder.  The December 2015 Court decision left that remand undisturbed.  Consistent with the Board's October 2014 remand, those claims are still undergoing active development at the RO.  Accordingly, they are not presently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court vacated the Board's October 2014 denial of the Veteran's claim to entitlement to a compensable rating for bilateral hearing loss.  Specifically, the Court found that the October 2014 Board decision misstated the March 2012 examiner's findings regarding the impact of the Veteran's hearing loss on the ordinary conditions of his daily life, and the Board's analysis regarding extraschedular referral erroneously focused on the nature of the Veteran's symptoms without properly analyzing the severity of his symptoms.  Accordingly, the Court vacated the October 2014 Board decision and remanded the matter back to the Board for action consistent with the December 2015 Court decision. 

After reviewing the record, the Board finds that additional development is required prior to readjudication.  

The Board finds that there are outstanding VA treatment records that need to be associated with the claims file.  Specifically, an April 5, 2012 otolaryngology note from the Altoona VA medical center indicated that the Veteran had been referred for a consultation at the Pittsburg VA medical center.  A May 10, 2012 otolaryngology consultation note from the Pittsburg VA medical center indicated that the Veteran was referred for a computed tomography (CT) scan to further evaluate his right ear mixed type hearing loss, and that the Veteran should return to the Pittsburg otolaryngology clinic after his CT scan to evaluate his treatment options.  The record does not contain treatment records from the Pittsburg VA medical center subsequent to May 10, 2012, and the treatment records from the Altoona VA medical center, which are dated through November 14, 2013, do not document the Veteran's CT results or his follow up otolaryngology appointment.  Additionally, the November 14, 2013 treatment record from the Altoona VA medical center indicated that the Veteran received his primary care through the Altoona VA medical center and that he had a follow up appointment scheduled in three months.  As the above referenced outstanding treatment records may be relevant to the adjudication of the claim, they must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, the evidence indicates that the Veteran's hearing loss may have worsened since his last VA audiology examination in March 2012.  The March 2012 examination report noted that the Veteran's hearing loss had gradually progressed over the years.  To this effect, a comparison of the Veteran's January 2007 examination report with the March 2012 examination report reveals a decrease in the Veteran's pure tone thresholds bilaterally.  Additionally, at his May 2012 otolaryngology consultation the Veteran indicated that his hearing loss had been getting progressively worse.  In light of the Veteran's May 2012 assertion that his hearing loss had worsened, and the more than four years since the Veteran's last examination, the Board finds that a contemporaneous VA examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide the names and addresses of any private health care provider that has treated him for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

2.  Obtain and associate with the claims file all outstanding VA treatment records, to include those from the Pittsburg VA medical center since May 10, 2012, and from and Altoona VA medical center since November 14, 2013.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiology examination to determine the current nature and severity of his bilateral hearing loss.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and detail the nature and extent of his hearing loss disability, to include the functional effects of his hearing loss on his activities of daily living and employability.  A complete rationale for any opinions expressed must be provided.
4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




